ORDER
¶ 1 Original jurisdiction is assumed. Art. 7 § 4, Okla. Const.; Hill v. Graham, 1967 OK 10, ¶21, 424 P.2d 35, 38. After hearing in this Court with all parties present the Court holds that the real party in interest, Jackson County Memorial Hospital (or Jackson County Memorial Hospital Authority), is a political subdivision of the State, 51 O.S.Supp.1994 § 152(8)(d), and is therefore barred from bringing an action for libel. First Amendment, U.S. Const.; Art. 2 § 22, Okla. Const.
¶ 2 Let the writ issue directing the respondent/judge to dismiss with prejudice the underlying libel action in Cause No. CJ-99-56, on the docket of the District Court, Jackson County.
¶ 3 DONE BY THE ORDER OF THE SUPREME COURT IN CONFERENCE THIS 10th DAY OF JANUARY, 2000.
*935¶ 4 SUMMERS, C.J., HARGRAVE, V.C.J., LAVENDER, OPALA, KAUGER, WATT, and BOUDREAU, JJ., concur.